Exhibit 10.31
 
Amended and Restated Employment Agreement
 
This Amended and Restated Employment Agreement (this “Agreement”), dated as of
February 13, 2013, is entered into by and between Victor L. Cisario
(“Executive”) and Merisel, Inc., a Delaware corporation (the “Company”) (each of
Executive and the Company, a “Party” and collectively, the “Parties”).
 
WHEREAS, Executive was employed as the Chief Financial Officer of the Company;
and
 
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement, dated as of May 6, 2009 (as amended December 22, 2010, the “Original
Employment Agreement”); and
 
WHEREAS, Executive and the Company have agreed that Executive shall resign as
Chief Financial Officer and Executive is willing to do so in accordance with the
terms of this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants, releases and other
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby agreed and acknowledged, the Parties
hereby agree as follows:
 
1.      Termination of the Original Employment Agreement & Resignation from
Positions.  Effective as of the date hereof,
 
a.      the Original Employment Agreement is hereby terminated and shall be of
no further force and effect; and
 
b.      Executive hereby resigns as Chief Financial Officer of the Company and
as an officer and/or director of each of the Company’s subsidiaries
(collectively, “Merisel”) and the Company hereby acknowledges and accepts such
resignations.
 
2.      New Employment Terms.
 
a.      New Employment. Beginning on the date hereof and ending on March 31,
2013 (the “Employment Period”), Executive shall be employed by the Company as a
Special Project Employee.  In his capacity as a Special Project Employee,
Executive shall have such duties and responsibilities as reasonably requested by
the President and Chief Executive Officer and/or Board of Directors of the
Company.  Such duties and responsibilities shall include, without limitation,
overseeing the audit of the Company’s financial statements for the fiscal year
ended December 31, 2012 and the use of reasonable efforts to prepare a draft
Annual Report on Form 10-K for the year ended December 31, 2012 by March 26,
2013 so that it may be presented to the Audit Committee in connection with their
meeting on such date.  During the Employment Period, Executive shall devote
shall devote all the Executive’s working time and attention, and during such
times, provide all the Executive’s skill and effort, to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
b.      Compensation.  During the Employment Period, the Company shall continue
to pay Executive an annual salary equal to three hundred thousand dollars
($300,000.00), less applicable withholdings and deductions (the “Salary”).  The
Salary shall be payable on a bi-weekly basis, in accordance with the Company’s
regular payroll practices, in the amount of eleven thousand five hundred
thirty-eight dollars and forty-six cents ($11,538.46) per bi-weekly period.  It
is understood that, in accordance with regular payroll policies, the Salary
payable in respect of the two weeks ending March 31, 2013 shall be paid on April
5, 2013.
 
c.      Benefits.  During the Employment Period, (i) Executive shall be entitled
to participate in medical insurance and any other benefit plans, programs and
arrangements of the Company in accordance with the terms of such plans, programs
and arrangements, as may be amended from time to time; and (ii) Executive’s
Company options to purchase 100,000 shares of common stock at an exercise price
of $1.35 per share (the “Options”) shall remain outstanding pursuant to their
terms.
 
d.      Business Expenses.  The Company shall reimburse Executive for any
reasonable business expenses that Executive actually incurs while performing his
duties under this Agreement, subject to Executive’s compliance with the
Company’s policies and procedures regarding documentation and submission for
reimbursement of business expenses.  In addition, the Company shall pay for
Executive’s legal fees associated with the preparation and negotiation of this
Agreement, up to a cap of seven thousand, five hundred dollars ($7,500.00).
 
3.      Termination of New Employment.
 
a.      Effective as of March 31, 2013 (the “Termination Date”), the employment
of Executive by the Company shall terminate and Executive hereby resigns,
effective March 31, 2013, as a Special Project Employee of the Company.
 
b.      Executive’s Company sponsored benefits, including, without limitation,
medical insurance, shall cease as of the Termination Date, provided that
Executive may obtain continuous coverage for periods after the Termination Date
pursuant to COBRA by returning an election form and making the requisite
payments.
 
c.      The Options shall remain outstanding in accordance with their terms
following the Termination Date.
 
d.      If Executive is terminated prior to the end of the Employment Period,
Executive shall be entitled to Salary through the Employment Period, payable in
accordance with Section 2.b, and the Severance Payments as described in, and
payable in accordance with, Section 4 herein.
 
 
2

--------------------------------------------------------------------------------

 
 
4.      Amounts Due on Termination.
 
a.      The Parties agree that, after Executive has delivered the Release (as
defined below) to the Company, upon termination of the Employment Period,
Executive shall be paid severance equal to nine (9) months of his Salary (i.e.
an aggregate of two hundred twenty-five thousand dollars ($225,000)) less
applicable withholdings and deductions (the “Severance Payments”).  After the
Termination Date, Executive shall deliver to the Company a duly signed release
in the form attached hereto as Exhibit A (the “Release”), it being understood
and agreed that Executive’s failure or refusal to sign and deliver the Release
(or Executive’s revocation of the Release in accordance with applicable law)
will result in the withholding of the payments under this Section 4 until such
Release has been delivered to the Company.
 
b.      Subject to Section 4.a above, the Severance Payments shall be paid to
Executive on a bi-weekly basis beginning on April 19, 2013 and ending on
December 27, 2013 in 19 equal installments in the amount of eleven thousand
eight hundred forty-two dollars and eleven cents ($11,842.11) less applicable
withholdings and deductions.
 
c.      Subsequent to the Termination Date, and except for the payments due
pursuant to this Section 4, any remaining payments due pursuant to Section 2 and
any payments that may result from indemnity obligations of the Company to
Executive, Executive shall have no rights to any further payments from Merisel
and Merisel shall have no liability or obligation to make any further payments
to Executive.
 
d.      Except for the payments and other consideration set forth or described
in Sections 2 and 4, Executive acknowledges that he has received payment in full
from the Company of all salary, vacation pay, expense reimbursements, bonus,
incentives, awards, options, commissions and other amounts owed to him for
services rendered in the course of his employment.  Executive further
acknowledges that, subsequent to the Termination Date and other than his rights
under COBRA, he is not entitled to receive and hereby waives any right to
receive any benefits or perquisites and/or to participate in any group health,
life, disability insurance or other benefit plan provided by the Company to
which he was entitled or in which he participated prior to the Termination Date,
including but not limited to, any 401(k), pension or profit sharing plans and
insurance programs (but not directors and officers insurance or insurance
comparable thereto) maintained by the Company, provided that he shall be
entitled to the benefit of any claim (including reimbursement of medical
expenses) he currently has under any insurance or any 401(k) or pension plan
accrued prior to the Termination Date and any rights to indemnification
payments.
 
e.      In the event of the consummation of a sale of the Company, Severance
Payments shall be accelerated and become immediately payable in full to
Executive within ten (10) days.
 
f.      In the event that the Company fails to make any of the payments due to
Executive in accordance with this Section 4 within a seven (7) day grace period,
the Severance Payments shall be accelerated in full and become immediately due
to Executive and Executive shall be entitled to be paid from the Company the
costs of collection, including reasonable attorneys’ fees.
 
 
3

--------------------------------------------------------------------------------

 
 
5.      Releases.
 
a.      Executive Release.
 
i.     In consideration of the covenants and provisions set forth herein, and
expressly subject thereto, Executive hereby releases and discharges the Company,
TriNet HR Corporation and their respective present and former parent
corporations, their respective now or hereafter existing predecessors, joint
venturers, partners, affiliates, subsidiaries, successors, assigns, and the
respective incumbent or former shareholders, officers, directors, members,
managers, employees, consultants, agents, representatives, and their respective
successors and assigns (the Company, together with the persons listed in this
sentence being referred to collectively as, the “Released Parties” and each, a
“Released Party”), from any and all claims, liabilities, demands or causes of
action of whatever nature, known or unknown, inchoate or otherwise, whether
based in contract (written, oral, express, implied or otherwise) and/or any
local, state or federal statute, regulation or other law (including common law)
or in equity, that Executive had, ever had, or could have had as of the date of
this Agreement, including, without limitation, any claim arising out of or in
any way connected with or related to Executive’s employment by the Company
and/or termination thereof, which includes the following:
 
1.      any claim for additional pay, notice pay, severance pay, benefits,
incentives, awards, options, commissions and/or bonuses;
 
2.      any claim regarding bias, age, sex, religion, religious creed,
citizenship, color, race, ancestry, national origin, veteran, familial or
marital status, sexual orientation or preference, genetic predisposition or
carrier status, physical or mental disability or past or present history of the
same or any other form of discrimination, including, without limitation, any
rights or claims under the Americans with Disabilities Act as amended, (“ADA”),
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, New York
Constitution, New York Labor Law, as amended, New York State Executive Law
(including New York State's Human Rights Law), as amended, New York City
Administrative Code, as amended, Title VII of the Civil Rights Act of 1964, as
amended, (“Title VII”) Sections 1981, 1983, 1985 and 1986 of Title 42 of the
United States Code, as amended, the Family and Medical Leave Act of 1990, and/or
the Equal Pay Act and any other federal, state or local law or regulation;
 
3.      any claim for: (w) wrongful discharge, harassment or retaliation; (x)
intentional or negligent infliction of emotional harm, defamation or any other
tort; (y) fraud or conversion; (z) mental, physical or other personal injuries,
or pain and suffering;
 
 
4

--------------------------------------------------------------------------------

 
 
4.      any company-sponsored health, dental, life insurance, savings,
retirement, option or other benefit plan offered by the Company; and/or
 
5.      any expenses disbursements, costs, tax gross-ups, fees or other
expenses, including without limitation attorneys’ fees, and disbursements and
relocation expenses.
 
ii.    Executive hereby represents, warrants and confirms that he is not
suffering from any work-related physical or mental impairment and is not
suffering from any work-related injury or disease as of the Effective Date
(defined below).
 
iii.   Executive acknowledges that Executive has not, and never will, institute
legal proceedings in any court, administrative agency, or other tribunal against
any of the Released Parties, with respect to any claim or cause of action of any
type relating to Executive’s employment with the Company (or Executive’s
termination of employment with the Company).  If Executive institutes such a
claim, Executive agrees to pay the reasonable costs incurred by the Company or
any of the Released Parties in defending such action, including, but not limited
to, reasonable attorney’s fees.  Notwithstanding anything herein to the
contrary, the promises and covenants contained in this Agreement are not meant
to interfere with any right granted by or under the Equal Employment Opportunity
Commission (“EEOC”), provided, however, that by executing this Agreement,
Executive specifically and unconditionally waives any rights Executive may have
to recover in any such proceeding before the EEOC, or any court, administrative
agency, or other tribunal brought by Executive.
 
iv.   If the release contained in this Section 5.a of this Agreement is found to
be invalid or unenforceable in any way, Executive agrees to execute and deliver
to the Company a reasonable revised release which will effectuate his intention
to release the Released Parties unconditionally, as set forth in accordance with
this Section 5, to the maximum extent permitted by law.
 
v.   The release contained in this Section 5.a shall not apply to amounts,
benefits or rights due or owing to Executive under this Agreement or any right
or claim that may arise after the Effective Date (defined below) of this
Agreement.
 
b.      Company Release.  The Company for and on behalf of itself and its
agents, servants, employees, assignees, current and former parent companies,
affiliates, subsidiaries, divisions, branches, predecessors, successors, and
their current and former officers, directors, stockholders, employees, agents,
attorneys, lenders, investors, servants, insurers and agents thereof, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries, heirs, beneficiaries,
executors, administrator and attorneys, knowingly and voluntarily, hereby waive,
remit, release and forever discharge Executive and his respective heirs,
beneficiaries, executors, administrators, successors and assigns,
representatives, and attorneys of and from any and all manner of action, claims,
liens, demands, liabilities, potential or actual causes of action, charges,
complaints, suits (judicial, administrative, or otherwise), damages, debts,
demands, obligations of any other nature, past or present, known or unknown,
whether in law or in equity, whether founded upon contract (expressed or
implied), tort, statute or regulation (State, Federal or local), common law
and/or other theory or basis, from the beginning of the world to the date of the
execution of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
 
6.
Confidentiality.

 
a.      Executive further agrees that upon termination of the Employment Period,
Executive shall return to the Company any and all property belonging to Merisel,
including all documents, files (electronic or otherwise), equipment, computers,
laptops, printers, monitors, telephones, cell phones, blackberries or similar
devices, credit cards, computer software and other property prepared by, for or
belonging to Merisel (“Company Property”); provided however, that Executive
shall only be required to use reasonable efforts to delete any files (electronic
or otherwise) that may be present on Executive’s home computer.
 
b.      Executive further agrees that he shall retain in strict confidence and
shall not duplicate or use for any purpose whatsoever or divulge, disseminate or
disclose to any third party any Confidential Information (defined below)
relating to any business of the Company.
 
c.      As used in this Agreement, the term “Confidential Information” means any
non-public information of the Company, including, without limitation: (i)
information of a commercially sensitive, proprietary or personal nature or that,
if disclosed, could have an adverse effect on the Company’s standing in the
community, its business reputation, operations or competitive position; (ii)
information and documents that have been designated or treated as confidential;
and (iii) financial data; advertising, business, sales or marketing plans,
tactics and strategies; projects; technical or strategic information about any
of the Company’s businesses; plans or strategies to market or distribute the
services or products of such businesses; economic or commercially sensitive
information, policies, practices, procedures or techniques; trade secrets and
other intellectual property; merchandising, advertising, marketing or sales
strategies or plans; litigation theories or strategies; terms of agreements with
third parties and third party trade secrets; or human resources policies, plans
and procedures, employee information or personnel files, or any other non-public
material or information relating to the Company.
 
d.      Notwithstanding anything in the foregoing to the contrary, Confidential
Information shall not include information which: (i) was known by Executive
prior to employment with the Company; (ii) is or becomes publicly available
through no fault of or failure to act by the Executive in breach of this
Agreement; and (iiii) is required to be disclosed in a judicial or
administrative proceeding, or is otherwise requested or required to be disclosed
by law or regulation, although the requirements of Section 6.e hereof shall
apply prior to any disclosure being made.
 
 
6

--------------------------------------------------------------------------------

 
 
e.      If Executive is at any time required to disclose any Confidential
Information as a result of any federal, state and local laws or judicial
proceedings, then Executive shall provide the Company with written notice in
advance of such disclosure and afford the Company an opportunity to respond and
to seek protective relief prior to such disclosure.  Executive hereby agrees to
reasonably cooperate with the Company in obtaining confidential treatment in
connection with any such legally compelled disclosure at the Company’s expense.
 
f.      Provided that the Company does not publicly disclose such information,
Executive agrees that he will not disclose to any third party the terms or
conditions of this Agreement without the prior written consent of the Company,
except that he may disclose the terms of this Agreement to his immediate family,
attorneys and accountants.
 
7.      Non-Solicitation.  During the Employment Period and for a period of two
(2) years following the Termination Date, Executive agrees that he will not,
directly or indirectly:  (a) attempt to or solicit customers who: were customers
of Merisel at any time during the six (6) months prior to the Termination Date
or on the Termination Date; or (b) attempt to solicit or solicit (either on
Executive’s own behalf or on behalf of another business entity) any person who
was an employee or contractor for Merisel at any time during the six (6) months
prior the Termination Date, or on the Termination Date unless the provision of
services by the contractor is unrelated to the business of the Company and does
not impair the relationship of such contractor to the Company; provided,
however, that the foregoing provision shall not preclude Executive or his
affiliates from the placement of general advertisements or the use of general
search firm services that are not targeted directly or indirectly toward
employees or customers of the Company.
 
8.      Non-Compete.  Executive agrees that for one (1) year following the
Termination Date, Executive shall not, directly or indirectly, work in the New
York, Atlanta, Portland, Seattle and Los Angeles metropolitan areas for a
competitor of Merisel (based upon the business of the Company on the date
hereof).  Executive further agrees that, during such period, Executive will not
assist or encourage any other person or entity in carrying out any activity that
would be prohibited by the foregoing sentence if such activity were carried out
by Executive.  Nothing in this Agreement shall restrict or prohibit Executive
from beneficially and passively owning any stock (or other equity interest
convertible into stock) of any corporation listed on a national securities
exchange that invest in, manages or operates in competition with the Company, in
each case, provided that such stock (or stock obtained upon conversion of such
other equity interests) represents less than two percent of the outstanding
capital stock of such corporation.
 
9.      Inducement.  Executive acknowledges that the Company would be damaged by
a breach of the provisions of Section 6 through Section 8 hereof, and that the
above such provisions were a significant inducement for the Company to enter
into this Agreement and are necessary for the Company’s legitimate protection of
its business interests, are reasonable, and will not prevent Executive from
obtaining other employment or a livelihood.  The parties therefore agree that in
the event of a breach by Executive of Section 6 through Section 8 hereof, and
without in any way limiting the Company’s remedies for such breach, the Company
will be entitled to an injunction to be issued by any court of competent
jurisdiction restraining him from committing or continuing any violation of
those provisions without the necessity of showing actual damage and without any
bond or other security being required.  Executive understands that this
provision shall not be effective with respect to, or adversely affect his rights
under, the ADEA with respect to any challenge he makes as to the validity of the
ADEA waiver in Section 5.
 
 
7

--------------------------------------------------------------------------------

 
 
10.   Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.
 
11.    Notices.  Any notice or communication permitted or required by this
Agreement shall be in writing and delivered personally or via overnight courier
or certified mail, return receipt requested:


 
If to the Company:     
Merisel, Inc.

 
 
132 West 31st Street, 5th Floor

 
 
New York, NY 10001

 
 
Attention: Terry A. Tevis

 
 
With a copy to:
Herrick, Feinstein LLP

 
 
2 Park Avenue

 
 
New York, NY 10016

 
 
Attention: David Pentlow, Esq.



 
If to Executive:
Victor L. Cisario

 
 
479 Rose Lane

 
 
Rockville Centre, NY 11570



 
With a copy to:
Moomjian, Waite & Coleman, LLP

 
 
100 Jericho Quadrangle

 
 
Jericho, NY 11753

 
 
Attention: Gary T. Moomjian, Esq.



12.   No Admission.  This Agreement is not intended, and shall not be construed,
as an admission of any Party that it has violated any federal, state or local
law (statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever.
 
13.   Interpretation.  Should any provision of this Agreement require
interpretation or construction, it is agreed by the Parties that the entity
interpreting or constructing this Agreement shall not apply a presumption
against one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.
 
 
8

--------------------------------------------------------------------------------

 
 
14.   Binding Agreement.  This Agreement is binding upon, and shall inure to the
benefit of, the Parties and their respective heirs, executors, administrators,
successors and assigns.
 
15.   Entire Agreement.  This Agreement is complete and constitutes the entire
agreement between the Parties with respect to the subject matter of this
Agreement and supersedes all other agreements and understandings, both oral and
written, between the Parties with respect to the subject matter of this
Agreement including, but not limited to, the Original Employment Agreement.  No
statements, promises or representations have been made by any party to any
other, or been relied upon, and no consideration has been offered, promised,
expected or held out other than as may be expressly provided in this
Agreement.  Notwithstanding anything herein to the contrary, the Indemnity
Agreement, dated October 30, 2009, between the Company and Executive, shall
remain outstanding and binding, and nothing herein shall limit Executive rights
to indemnity under the Company’s corporate documents (including, without
limitation, the certificate of incorporation and bylaws of the Company) or under
applicable law.
 
16.   Section Headings.  The section headings of this Agreement are for
convenience only and shall not limit or otherwise affect any of the terms
hereof.
 
17.   No Section 409A Liability.  The intent of the Parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder and, accordingly, to the maximum extent permitted, this Agreement
will be interpreted to be in compliance therewith.
 
18.   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement.  Any
such counterpart may be delivered by facsimile or other electronic format
(including “.pdf”). This Agreement shall not become enforceable until executed
by the Company.  A signed copy, .pdf or facsimile copy of this Agreement shall
be deemed an original.
 
19.   Governing Law and Jurisdiction.
 
a.      This Agreement shall be construed and enforced in accordance with the
laws of the State of New York without regard to the principles of conflicts of
law.
 
b.      The Parties hereby irrevocably and unconditionally consent to submit to
the jurisdiction of the courts of the State of New York and of the United States
of America located in the City of New York for any actions, suits or proceedings
arising out of or relating to this Agreement (and the Parties agree not to
commence any action, suit or proceeding relating thereto except in such courts).
The Parties hereby irrevocably and unconditionally waive any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
in the courts of the State of New York or of the United States of America
located in the City of New York, and hereby further irrevocably and
unconditionally waives and agree not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
 
 
9

--------------------------------------------------------------------------------

 
 
20.   Effectiveness. This Agreement shall not become effective until the eighth
(8th) day following the execution of this Agreement (the “Effective Date”) and
Executive may at any time prior thereto revoke this Agreement by giving written
notice of such revocation via facsimile or electronic transmission to Terry
Tevis, Chief Executive Officer of the Company at terry.tevis@coloredge.com or to
the Company’s principal office facsimile number at 917-351-5887.  In the event
that Executive chooses to revoke this Agreement, no part of the consideration
under this Agreement, including, but not limited to, the Severance Payments,
shall be due or owing and the Company shall have no obligations under this
Agreement; in this event, the provisions of the Original Employment Agreement
shall remain applicable.
 
21.   Representations. By execution of this Agreement, Executive expressly
waives any and all claims relating to age discrimination and releases any rights
Executive may have under the ADEA, and:
 
a.      Executive acknowledges that he has read this Agreement in its entirety
and understands all of its terms and that he knowingly and voluntarily assents
to all of the terms and conditions contained herein, including without
limitation, the waiver and release, and that his waiver of rights or claims
arising under the ADEA is in writing and is understood by him;
 
b.      Executive expressly understands that by execution of this Agreement, he
does not waive any rights or claims that may arise after the date this Agreement
is executed, including his right to bring a claim to enforce this terms of this
Agreement;
 
c.      Executive acknowledges that the waiver of his rights or claims existing
under the ADEA is in exchange for all or a portion of the Severance Payments;
 
d.      Executive acknowledges that the Company expressly advised him to consult
with an attorney of his choosing prior to executing this Agreement and the
waiver and release contained herein;
 
e.       Executive has been advised that he has a period of not less than
twenty-one (21) days from the date on which he received a copy of this Agreement
within which to consider this Agreement, including the waiver and release, and
that he may choose to sign this Agreement at any time within the twenty-one (21)
days.  Executive further acknowledges if he chooses to execute this Agreement
before the expiration of the twenty-one (21) days period, he does so freely,
voluntarily and with full knowledge of his rights; and
 
f.      Executive acknowledges that he has been advised by the Company that he
is entitled to revoke this Agreement, including the wavier and release set forth
herein, within seven (7) days after execution, and that this Agreement,
including the waiver and release, will not and does not become effective or
enforceable until the seven (7) day revocation period has expired.
 
[Signatures on following page.]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
 

   
MERISEL, INC.
                   
/s/ Victor L. Cisario
 
By:
/s/ Terry A. Tevis  
Victor L. Cisario
 
Name:
       
Title:
   

 
 
ACKNOWLEDGMENT
 
STATE OF:
)
 
:  ss.:
COUNTY OF:
)



On this __day of February, 2013, before me, a Notary Public in and for the
jurisdiction aforesaid, personally appeared Victor L. Cisario, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within agreement and acknowledged to me that by
his signature on the agreement, the individual executed the instrument.
 



--------------------------------------------------------------------------------

Signature and Office of individual
taking acknowledgment


ACKNOWLEDGMENT
 
STATE OF NEW YORK
)
 
:  ss.:
COUNTY OF NEW YORK
)



On this __day of February, 2013, before me, a Notary Public in and for the
jurisdiction aforesaid, personally appeared _________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within agreement and acknowledged to me that he
executed the same in his capacity as _______________ of Merisel, Inc., a
Delaware corporation, and that by his signature on the agreement, the entity
upon behalf of which the individual acted, executed the agreement.
 
 

--------------------------------------------------------------------------------

Signature and Office of individual
taking acknowledgment
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


GENERAL RELEASE


This GENERAL RELEASE (the “Release”) is made this ____ day of April, 2013 by
Victor L. Cisario (“Executive”).
 
WHEREAS, Executive entered into an Amended and Restated Employment Agreement,
dated February 13, 2013 (the “Agreement”);
 
WHEREAS, pursuant to the terms of the Agreement, Executive’s employment with
Merisel, Inc. (the “Company”) terminated as of March 31, 2013 (the “Termination
Date”).
 
NOW, THEREFORE, in consideration of the payments described in the Agreement, and
subject to the terms and conditions of the Agreement, Executive agrees as
follows:
 
1.             Definitions.  Unless otherwise defined herein, capitalized terms
shall have the meaning ascribed to such terms in the Agreement.
 
2.             Release.
 
(a)           Effective as of the Termination Date, Executive, for himself and
for his heirs, executors, administrators, trustees, legal representatives and
assigns (hereinafter collectively referred to as “Releasors”), forever releases
and discharges the Company, TriNet HR Corporation, each of its affiliates and
their respective past, present and future parent entities, subsidiaries,
divisions, affiliates, any of its or their successors and assigns, assets,
employee benefit plans, or funds, and any of its or their respective past,
present and/or future directors, officers, fiduciaries, agents, trustees,
administrators, managers, supervisors, shareholders, members, representatives,
counsel, employees and assigns, whether acting on behalf of the Company or any
of its affiliates or in their individual capacities (collectively, the “Released
Parties”) from any and all known claims, demands, causes of actions, fees and
liabilities of any kind whatsoever (collectively, “Claims”), which the Releasors
ever had or now have against any of the Released Parties by reason of any act,
omission, transaction, practice, plan, policy, procedure, conduct, occurrence,
or other matter relating to Executive’s services with the Company (or
Executive’s termination of employment from the Company) or his activities as an
employee thereof up to and including the Termination Date.
 
(b)           Except for the consideration due under the Amended and Restated
Employment Agreement and without limiting the generality of the foregoing, this
Release is intended to and shall release the Released Parties from any and all
Claims, including, without limitation, any and all known Claims arising out of
Executive’s association with the Company and/or Merisel and termination thereof,
such as those based on race, sex, color, national origin, ancestry, religion,
age, disability, citizenship status, harassment, sexual harassment and
retaliation arising out of Executive’s services for and association with Merisel
or the Company and termination thereof, including, but not limited to:
 
 
 

--------------------------------------------------------------------------------

 
 
i.              any claim for additional pay, notice pay, severance pay,
benefits, incentives, awards, options, commissions and/or bonuses;
 
ii.             any claim regarding bias, age, sex, religion, religious creed,
citizenship, color, race, ancestry, national origin, veteran, familial or
marital status, sexual orientation or preference, genetic predisposition or
carrier status, physical or mental disability or past or present history of the
same or any other form of discrimination, including, without limitation, any
rights or claims under the Americans with Disabilities Act as amended, (“ADA”),
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, New York
Constitution, New York Labor Law, as amended, New York State Executive Law
(including New York State's Human Rights Law), as amended, New York City
Administrative Code, as amended, Title VII of the Civil Rights Act of 1964, as
amended, (“Title VII”) Sections 1981, 1983, 1985 and 1986 of Title 42 of the
United States Code, as amended, the Family and Medical Leave Act of 1990, and/or
the Equal Pay Act and any other federal, state or local law or regulation;
 
iii.            any claim for: (w) wrongful discharge, harassment or
retaliation; (x) intentional or negligent infliction of emotional harm,
defamation or any other tort; (y) fraud or conversion; (z) mental, physical or
other personal injuries, or pain and suffering;
 
iv.            any company-sponsored health, dental, life insurance, savings,
retirement, option or other benefit plan offered by the Company; and/or
 
v.             any expenses disbursements, costs, tax gross-ups, fees or other
expenses, including without limitation attorneys' fees and disbursements and
relocation expenses.
 
(c)           Executive acknowledges that Executive has not, and never will,
institute legal proceedings in any court, administrative agency, or other
tribunal against any of the Released Parties, with respect to any claim or cause
of action of any type relating to Executive’s services with the Company (or
Executive’s termination of employment from the Company) or his activities as an
employee or consultant thereof up to and including the Termination Date.  If
Executive institutes such a claim, Executive agrees to pay the reasonable costs
incurred by the Company or any of the Released Parties in defending such action,
including, but not limited to, reasonable attorney's fees.  Notwithstanding
anything herein to the contrary, the promises and covenants contained in this
Agreement are not meant to interfere with any right granted by or under the
Equal Employment Opportunity Commission (“EEOC”), provided, however, that by
executing this Agreement, Executive specifically and unconditionally waives any
rights Executive may have to recover in any such proceeding before the EEOC, or
any court, administrative agency, or other tribunal brought by Executive.
 
(d)           Notwithstanding the foregoing, Executive does not release the
following:
 
i.              Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;
 
 
2

--------------------------------------------------------------------------------

 
 
ii.             Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of the federal law
known as COBRA;
 
iii.            any other Claims that cannot be released as a matter of law;
 
iv.            Claims for indemnity under any policy of insurance carried by the
Company or under applicable state law;
 
v.             Claims that may arise after the date of execution of this Release
for matters unrelated to the matters released hereby;
 
vi.            any Company Options owned by Executive, which shall remain
outstanding according to their terms; or
 
vii.           any amounts or benefits due to Executive under or set forth in
the Agreement.
 
3.           Representations.  Executive acknowledges and represents that:
 

 
i.
Executive has executed this Release knowingly and voluntarily;

 
 
ii.
Executive has read and understands this Release in its entirety;

 
 
iii.
Executive has been advised and directed orally and in writing (and this
subparagraph (iii) constitutes such written direction) to seek legal counsel and
any other advice Executive wishes with respect to the terms of this Release
before executing it;

 
 
iv.
By execution of this Release, Executive expressly waives any and all claims
relating to age discrimination and disability or handicap discrimination and
releases any rights he may have under Title VII, ADEA, the ADA, and/or any State
or local laws;

 
 
v.
Executive hereby acknowledges that the waiver of his rights and/or claims
existing under Title VII, ADEA and ADA and/or any State or local laws is in
exchange for consideration which is in excess of any severance or other benefits
which Executive has received or may have been entitled to receive under the
policies of the Company in connection with Executive’s termination of
employment;

 
 
vi.
Executive acknowledges that he has twenty-one (21) days within which to consider
this Agreement, and the terms of the release, before executing it and that by
his signature below, Executive waives such twenty-one (21) day period;

 
 
3

--------------------------------------------------------------------------------

 
 
 
vii.
Executive has seven (7) days in which to revoke this Release by written notice
to the Company and that this Release shall not become effective until the eighth
(8) day following the execution of the Release; and

 
 
viii.
Executive’s execution of this Release has not been forced by any employee or
agent of the Company, and Executive has had an opportunity to negotiate about
the terms of this Release.

 


 
[Signature on following page.]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Release as of the date
first above written.
 

         
 
   
Victor L. Cisario
 
 
       

 
 
 
ACKNOWLEDGMENT
 
STATE OF                             
)
 
:  ss.:
COUNTY OF                          
)



On this __day of April, 2013, before me, a Notary Public in and for the
jurisdiction aforesaid, personally appeared Victor L. Cisario, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within agreement and acknowledged to me that by
his signature on the agreement, the individual executed the instrument.
 



--------------------------------------------------------------------------------

Signature and Office of individual
taking acknowledgment


 

